Citation Nr: 1503364	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for skin cancer. 

2.  Entitlement to service connection for infertility. 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Accredited Agent


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971 and from September 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 2014, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran clarified that his current appeal regarded service connection for skin cancer and infertility, but that he intended to raise a secondary service connection claim for erectile dysfunction.   

Accordingly, the issue of entitlement to service connection for erectile dysfunction secondary to a service-connected disability has been raised by the record in the October 2014 Board hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability, was also raised at the October 2014 Board hearing.  While the AOJ previously denied service connection for bipolar disorder due to infertility in an August 2011 rating decision, it has not adjudicated the issue of service connection for a psychiatric disorder more generally.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Moreover, at the time of the August 2011 rating decision, infertility was not service connected.  As this issue has been remanded, the claim for a psychiatric disorder is inextricably intertwined with the infertility claim, and should be addressed in proper order.  Therefore, the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability, is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's Board hearing, he identified several outstanding treatment records pertinent to his appeal.  Regarding his skin cancer, he reported that he discussed his skin condition with a doctor at the Walter Reed Medical Center between approximately 1981 and 1983.  He reported receiving private treatment for his skin condition from Dr. P.K. in Oak Crest, New Jersey during his latter period of active service in the early 1980's.  He stated that Dr. P.K. performed biopsies at that time, which revealed malignancies that needed to be removed.  The Veteran also testified that he had previously received treatment for his skin condition at the East Orange, New Jersey VA Hospital in the mid-1970's.  He reported later treatment from dermatologist Dr. G. in Neptune, New Jersey.  The Veteran testified that some of his cancer had been so severe that skin grafts were required.  He stated that his current doctor was Dr. K., whom he began seeing six years prior, and he also referenced recent treatment at the Sloan Kettering Cancer Center.  In essence, the Veteran reported receiving continuous treatment from dermatologists since the mid-1970's, within a few years of separation from service.  Regarding the Veteran's infertility, he reported that he was tested at the Patterson Army Hospital at Fort Monmouth between approximately 1981 and 1983, and that numerous tests showed a sperm count of zero.  At that point, he was referred to the Walter Reed Medical Center between approximately 1981 and 1983, where he underwent further testing. 

None of the treatment records identified above are currently associated with the Veteran's claims file.  For any outstanding government records, the RO/AMC must make all attempts necessary to obtain them, and for any records found to be unavailable, issue a formal finding of such and notify the Veteran.  For any outstanding private records, the RO/AMC must request that the Veteran submit authorization forms permitting VA to obtain the records, or submit those records directly.   

Especially given that the Veteran's service treatment records are unavailable for his latter period of service, the RO/AMC must notify the Veteran of alternative sources to corroborate his account of in-service skin problems and/or sun exposure, as well as infertility, such as through lay or "buddy statements."   See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Even though the Veteran's service treatment records are unavailable for his latter period of active service, he has nevertheless competently and credibly reported that he received treatment for his skin as well as testing for infertility during the period from September 1981 to March 1984.   

The Veteran has not yet been afforded a VA examination to address his claimed skin cancer and infertility.  Regarding his skin cancer, the Veteran has submitted private treatment records showing a current disability.  His service treatment records from his first period of active service reflect persistent small blisters on his lips in April 1970 and skin rash with itching in April 1970.  The Veteran has also competently and credibly reported receiving VA and private treatment for his skin condition since the mid-1970's, and has testified as to experiencing skin problems since service.  Thus, he must be provided an examination under VA's duty to assist.   

Regarding the Veteran's infertility, he reported undergoing testing for this condition at the Patterson Army Hospital and the Walter Reed Medical Center in the early 1980's during his latter period of active service, and was told at that time that his sperm count was zero.  The Veteran has asserted that his infertility onset in service or is otherwise related to service.  Under VA's duty to assist, the Veteran must be afforded an examination to determine if he is currently infertile, and if so, whether the condition onset during service or is otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the Veteran's file, to include, but not limited to, any available treatment records from the East Orange, New Jersey VA Hospital dating from the 1970's.  For any VA treatment records determined to be unavailable, including any records from the East Orange VA Hospital, issue a formal finding of unavailability and notify the Veteran of such in accordance with 38 C.F.R. § 3.159(e). 

2.  Make all attempts necessary to obtain the Veteran's medical records from the Walter Reed Medical Center and the Patterson Army Hospital at Fort Monmouth (or the current repository where those records would be located) dated between 1981 and 1983.  For any treatment records determined to be unavailable, issue a formal finding of unavailability and notify the Veteran of such in accordance with 38 C.F.R. § 3.159(e).

3.  Especially in light of the unavailable service treatment records for the Veteran's latter period of service, notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service symptoms regarding his infertility and skin problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his skin cancer and infertility, to include, but not limited to, any treatment records from Dr. P.K. in Oak Crest, New Jersey, Dr. G. in Neptune, New Jersey, Dr. K., and any treatment at the Sloan Kettering Cancer Center.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

5.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to address his claimed infertility.  The entire claims file must be made available to the examiner for review in conjunction with the examination.  All necessary testing should be conducted, and all findings reported in detail.

The examiner should:

a) Determine whether the disability is present. 

b) Provide an opinion as to the etiology of any diagnosed infertility, to include whether it is at least as likely as not that the disability onset in service or is otherwise related to service. 

The examination report must include a complete explanation for any opinion expressed. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  Schedule the Veteran for a VA examination with an appropriate medical professional to address his claimed skin cancer.  The entire claims file must be made available to the examiner for review in conjunction with the examination.  All necessary testing should be conducted, and all findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed skin cancer is related to service.  In forming this opinion, the examiner should take into account the following:

* April 1970 service treatment record reflecting persistent blistering lips. 

* April 1970 service treatment record reflecting skin rash with itching. 

* The Veteran's October 2014 competent and credible testimony that he had severe sunburns while serving in Vietnam, more so than during any other time before or since service. 
   
The examination report must include a complete explanation for any opinion expressed. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for an appropriate period of time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).







